The controlling question in this case, and in our view the only one that requires specific discussion, is whether the Board of Education of the City of Passaic had jurisdiction, in its discretion and of its own motion, to discontinue one of the public schools of that city. It is also argued that even if the jurisdiction existed, the discretion was improperly exercised: but assuming for present purposes without deciding, that this court has jurisdiction to review the administrative acts of the statutory school authorities, we perceive no illegality calling for judicial interposition, and indeed no illegality at all. The jurisdiction of the statutory authorities seems clear, and the closing of an existing school is nothing new. Downs v. Boardof Education, 12 N.J. Mis. R. 345, 347; affirmed sub. tit.,Flechtner v. Board of Education, 113 N.J.L. 401. All that we are asked to review is an exercise of judgment by an administrative body within its jurisdiction, which is not a court function. There is no suggestion of bad faith or dishonesty on the part of the defendants or any of them, and we see no indication of either.
On the merits the writs will be dismissed, with costs. This result makes it unnecessary to deal with the motion to dismiss them on procedural grounds. *Page 331